ACCEPTED
                                                                                           01-13-00816-CV
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                       7/6/2015 2:21:11 AM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK

                               NO. 01-13-00816-CV

                                         In The                          FILED IN
                                                                  1st COURT OF APPEALS
                      First District Court of Appeals of Texas        HOUSTON, TEXAS
                                      at Houston                  7/6/2015 2:21:11 AM
                                                                  CHRISTOPHER A. PRINE
    Retaka Romeo Nelson, Appellant vs. Shannon Brochette                  Clerk
                                                                 Nelson, Appellee



                                 On Appeal From

                    District Court No. 308, Cause 2012-04063

                               Harris County, Texas

   EMERGENCY MOTION TO STAY EN BANC RECONSIDERATION




TO THE HONORABLE FIRST DISTRICT COURT OF APPEALS:

      Appellant requests this court stay consideration of his pending motion for en

banc reconsideration, pending the outcome of his 1) pending motion to remand for

lost or destroyed records, and 2) his pending motion for leave to supplement.     The

remand and supplement motions would be mooted by this court’s premature ruling

on the pending en banc motion for reconsideration. Appellant would be harmed if

he is precluded from the relief within both motions, which are both subject to

inclusion into the pending motion for en banc reconsideration by amendment or

supplementation. This motion was filed in good faith to establish due-order-of-

pleadings, and not for the sake of delay or harassment.



                                         1
                                     Conclusion

      This court should grant Appellant’s emergency request to stay consideration

of his pending motion for en banc reconsideration, so that it can first consider his

pending motion to remand for lost or destroyed records, and his pending motion

for leave to supplement, in due-order-of-pleadings.


                                        Prayer

      WHEREFORE, Appellant prays that the Court grant the relief requested

herein and such further relief, at law or in equity, to which it may be entitled.


                                               Respectfully Submitted,
                                               /s/ Retaka Nelson
                                               Retaka Nelson
                                               P.O. Box 7367
                                               Los Angeles, CA 90007
                                               Tel: (832) 590-9295
                                               Email: thetakesta@gmail.com
                                               Appellant-Petitioner, Pro Se

                             Certificate of Compliance

      Pursuant to Tex. R. App. P. 9.4, I hereby certify that the number of words in

this document are 408. I have relied on the word count of the computer program

used to prepare the document.

                                               /s/ Retaka Nelson
                                               Retaka Nelson




                                           2
                             Certificate of Conference

      In that Shannon’s appellate counsel is opposed to Appellant’s pending

motion to remand for lost or destroyed records, and his pending motion for leave to

supplement, it is suffice to infer that she opposes this motion to stay.


                                               /s/ Retaka Nelson
                                               Retaka Nelson


                                Certificate of Service

      I certify that a true copy of all documents herein was served in accordance

with Tex. R. App. P. 9.5 on each party as follows:

Shari Goldsberry                               Via E-Serve on 7/6/2015
Texas Bar No. 24038398
Marina Bay Dr. Suite #108
League City, TX 77573
Ph: (281) 533-3030
Fx: (281) 533-3033
Email: shari@goldsberrylaw.com
Attorney for Appellee, Shannon Nelson

                                               /s/ Retaka Nelson
                                               Retaka Nelson




                                           3